4196 Merchant Plaza, # 815
Woodbridge, VA 22192

In re Application of: Anthony W. Swenson
Serial No.: 16/244,651      
Filed: January 10, 2019
Docket: 8563US01
Title: PACKAGING SLEEVE AND METHOD OF RETAINING A PLURALITY OF INDIVIDUALLY PACKAGED PRODUCTS
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on September 7, 2021, filed under 37 CFR 1.181 seeking to have the finality of the Office action mailed July 7, 2021 reviewed. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required. 

The petition is GRANTED.

ANALYSIS AND DECISION

In finding petitioner’s points of argument persuasive, the requested relief is granted. As such, the finality of the Office action issued on  July 7, 2021 is premature and the finality of the Office action is hereby withdrawn. Since the finality is being withdrawn, any amendment responding to the outstanding Office action of  July 7, 2021 will be entered and treated as a 37 CFR § 1.111 amendment. The period to respond to the outstanding Office action of  July 7, 2021 remains unchanged. 
  
The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3731 awaiting the applicant’s Rule 1.111 Amendment.   

Accordingly, the petition is GRANTED. 

Any inquiry concerning this decision should be directed to Greg Anderson at (571) 270-3083. 


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        __________________
Edward Lefkowitz, Director
Technology Center 3700